         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



 Yvonne Selby,

               Plaintiff,

       v.
                                                  Complaint and Jury Trial Demand
 CVS Health Corporation,
 CVS Pharmacy, Inc.,
 CVS RX Services, Inc., and
 Maryland CVS Pharmacy, LLC,

               Defendants.



       Yvonne Selby alleges the following on personal knowledge as to herself and

otherwise on information and belief:

                                        Introduction

   1. Yvonne Selby brings this lawsuit against CVS Health Corporation and the other

defendants because she was prevented from making a purchase at CVS/Pharmacy Store

#2034 on account of her race. Selby is Black. In June 2019, she tried to buy pain medicine

for her ailing son from Store #2034’s pharmacy. She offered cash to Jennifer Whiley, a store

pharmacist who is white. Whiley, however, rejected the cash. The reason, Whiley said, was

a CVS policy against accepting cash payment for prescribed narcotics. But Whiley had

already determined that Selby met the ordinary requirements for buying the medicine. And

roughly two weeks earlier, a different store pharmacist at the same store told Selby she could

buy the same medicine with cash. So Selby suspected the so-called CVS policy was a ruse

for racial profiling. After CVS upper management confirmed her suspicion—by disavowing


                                              1
           Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 2 of 21



the policy—she conveyed that to Whiley and tried to finish her intended purchase. Yet

Whiley still rejected her cash payment. Even worse, immediately after Selby told Whiley—

for the third time—that she believed Whiley was racially profiling her, Whiley made a false

police report about Selby acting disorderly and then made the Baltimore Police eject her

from Store #2034.

   2. Selby asserts nine claims against Defendants:

   a. claims 1 to 4 for race-based disparate treatment, race-based harassment, retaliation,

       and retaliatory harassment under Section 1981 of the Civil Rights Act of 1866, 42

       U.S.C. § 1981;

   b. claims 5 to 8 for race-based disparate treatment, race-based harassment, retaliation,

       and retaliatory harassment under Section 1982 of the Civil Rights Act of 1866, 42

       U.S.C. § 1982; and

   c. claim 9 for unfair and deceptive trade practices under the Maryland Consumer

       Protection Act, Md. Code Ann., Com. Law § 13-101 et seq.

   3. In asserting these claims, she seeks to both redress the harm caused by Defendants

and deter them as well as other retail establishments from discriminating against any retail

consumer on account of the consumer’s race.

                                    Jurisdiction and Venue

   4. The Court has subject-matter jurisdiction over Selby’s federal-law claims under 28

U.S.C. § 1331 and supplemental jurisdiction over Selby’s state-law claims under 28 U.S.C. §

1367(a).

   5. Venue is proper because this lawsuit concerns events that happened in this

jurisdiction.


                                              2
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 3 of 21



                                              Parties

   6. Plaintiff Yvonne Selby is 53 years old and lives in Baltimore City, MD. She works

for Citywide/Allender Bus Company as a lead supervisor. She is Black.

   7. Defendants operate the largest retail pharmacy chain in the United States, with many

physical locations in Maryland, including standalone stores and locations within other

branded stores. Defendants are authorized to conduct business in Maryland and do conduct

business in Maryland. As part of their operations, Defendants employ store pharmacists to

perform various functions such as dispensing prescription and over-the-counter medicine.

   a. Defendant CVS Health Corporation is a corporation organized under Delaware law

       that is engaged in the business of operating retail stores that sell pharmaceuticals and

       general merchandise and provide pharmacy services throughout Maryland. CVS

       Health can be served with process through its registered agent: The Corporation

       Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE

       19801.

   b. Defendant CVS Pharmacy, Inc. is a corporation organized under Rhode Island law

       that is engaged in the business of operating retail stores that sell pharmaceuticals and

       general merchandise and provide pharmacy services throughout Maryland. A

       subsidiary of CVS Health, CVS Pharmacy can be served with process through its

       registered agent: The Corporation Trust, Inc., 2405 York Road, Suite 201,

       Lutherville Timonium, MD 21093-2264.

   c. Defendant CVS RX Services, Inc. is a corporation organized under New York law

       that is engaged in the business of providing pharmacy services throughout Maryland.

       A subsidiary of CVS Health, CVS Rx can be served with process through its


                                               3
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 4 of 21



       registered agent: The Corporation Trust, Inc., 2405 York Road, Suite 201,

       Lutherville Timonium, MD 21093-2264.

   d. Defendant Maryland CVS Pharmacy, LLC is a limited liability company organized

       under Maryland law that is engaged in the business of providing pharmacy services

       throughout Maryland. A subsidiary of CVS Health, Maryland CVS can be served

       with process through its registered agent: The Corporation Trust, Inc., 2405 York

       Road, Suite 201, Lutherville Timonium, MD 21093-2264.

   8. At all relevant times, Jennifer Whiley worked for Defendants at CVS/Pharmacy

Store #2034, 5200 York Road, Baltimore, MD 21212 as a store pharmacist. She is white.

   9. At all relevant times, Kevin Uhll worked for Defendants in upper management as a

pharmacy manager.

   10. Defendants are vicariously liable for the acts of Whiley, Uhll, and every other

employee of Defendants involved in the events giving rise to this lawsuit, because the

employees acted within the scope of their employment.

                                      Factual Allegations

May 29, 2019: A store pharmacist tells Yvonne Selby, who is Black, that CVS/Pharmacy
customers can buy prescribed narcotics with cash

   11. On May 29, 2019, Yvonne Selby visited CVS/Pharmacy Store #2034 to buy an

antibiotic and a pain narcotic for her son Brandon Wilson. He needed them because he was

suffering pain from an infection.

   12. The store pharmacist determined that Wilson’s prescriptions were legitimate and that

Selby met the ordinary requirements for buying the medicine.

   13. Because Wilson’s insurance and pharmacy cards were expired, the store pharmacist

told Selby she had to pay for Wilson’s medicine out of pocket.

                                              4
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 5 of 21



   14. Selby asked if she could pay with cash.

   15. The store pharmacist said yes.

   16. But Selby could afford only the antibiotic. It cost $28 and the pain medicine cost $14.

Because she had only $30 in cash, she bought the antibiotic and told the store pharmacist

she would buy the pain medicine another time.

June 14, 2019: A different store pharmacist—a white woman named Jennifer Whiley—
racially profiles Selby and relies on a false policy to hide her racial bias and justify
rejecting Selby’s cash payment

   17. On June 14, 2019, Selby decided to return to Store #2034 for the pain medicine

because her son was still in pain. She called the pharmacy around 11 am to confirm it was

ready for pickup.

   18. A woman answered for Store #2034’s pharmacy. Selby explained why she didn’t buy

her son’s pain medicine on May 29 and why she needed to buy it that day. After getting

Wilson’s date of birth from Selby and determining that he is a legal adult, the woman

insisted on verifying the information necessary for filling the prescription by speaking to

Wilson directly.

   19. Selby made a three-way conference call to Wilson. The woman verified the necessary

information with him. Then she put Wilson and Selby on hold.

   20. A few minutes later, the woman returned to the conference call and said something

to the effect of “I’m sorry, but it is CVS policy that you cannot pay for controlled

substances/narcotics with cash.”

   21. Selby told the woman she needed to pay with cash. Wilson’s insurance and

pharmacy cards were expired. Cash was all she had that day.

   22. Still, the woman maintained that Selby’s cash was unacceptable because of CVS’s


                                               5
           Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 6 of 21



no-cash-payment-for-prescribed-narcotics policy.

    23. By then, Selby was within walking distance of Store #2034, so she ended the call

politely and walked toward the store.

    24. She entered the store around 3:20 pm and headed for the pharmacy. She introduced

herself to the people working behind the pharmacy counter as the woman who had just

called about paying for her son’s pain medicine with cash. She told them she didn’t

understand CVS’s no-cash-payment-for-prescribed-narcotics policy and wanted to discuss it

with the store pharmacist on duty.

    25. A white woman named Jennifer Whiley introduced herself as the store pharmacist

on duty. She took responsibility for the no-cash-payment-for-prescribed-narcotics policy

communicated to Selby earlier on the phone.

    26. Selby asked her to explain the policy’s basis since a different CVS store pharmacist at

the same store told her that she could buy the same medicine with cash roughly two weeks

earlier.

    27. Whiley repeated that she would not accept Selby’s cash, saying something to the

effect of “Ma’am, you cannot pay cash for a narcotic or controlled substance because of

CVS policy.”

    28. Selby asked when the policy went into effect.

    29. Whiley said it was already in effect when she joined Store #2034 in October 2018.

    30. But Selby had ample reason to suspect Whiley was using the so-called CVS policy to

hide the fact that she was racially profiling Selby. Roughly two weeks earlier, a different

pharmacist at the same store told Selby she could buy the same medicine with cash. Also,

Selby met the ordinary requirements for buying the medicine. Wilson’s prescription was


                                               6
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 7 of 21



legitimate. His identity had been verified. So had hers. What’s more, Selby knew that

“shopping while Black”1—being racially profiled and subjected to poor service and inferior

treatment while shopping because one is Black—happens too often in CVS stores across the

United States and that Whiley was aware of her race. To be sure, Whiley didn’t point to any

reason for rejecting Selby’s cash payment besides the so-called CVS policy. Nor could she.

    31. As a result, Selby told Whiley she believed Whiley was racially profiling her.

    32. Whiley denied it and pointed to the so-called CVS policy.

    33. That didn’t put Selby’s suspicions to rest, so Selby asked Whiley for CVS’s corporate

department phone number.

    34. Whiley gave her 1-800-SHOP-CVS.

    35. Selby copied the number and left the store.

Kevin Uhll—a member of CVS upper management—confirms that the no-cash-payment-
for-prescribed-narcotics policy was false

    36. When Selby called 1-800-SHOP-CVS around 2:37 pm that afternoon, her suspicions

about Whiley were confirmed. Selby spoke to Kevin Uhll, a pharmacy manager in upper

management. She told him about her son’s need for the pain medicine, the first store

pharmacist’s willingness to accept cash payment for the medicine on May 29, and Whiley’s

contrasting refusal to accept cash payment for the same medicine that day because of CVS’s

no-cash-payment-for-prescribed-narcotics policy—which Selby believed was a ruse for racial

profiling. Uhll disavowed the policy. He made clear that no such policy exists for

Defendants’ pharmacies in Maryland, saying something to the effect of “There is no CVS


1
 See Cassi Pittman Claytor, ‘Shopping While Black’: yes, bias against black customers is real, THE
GUARDIAN, June 24, 2019,
https://www.theguardian.com/commentisfree/2019/jun/24/shopping-while-black-yes-
bias-against-black-customers-is-real (last visited November 4, 2019).
                                                7
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 8 of 21



policy that states you cannot pay cash for these types of prescriptions.” He acknowledged

that people sometimes lack health insurance coverage and as a result must pay for medicine

out of pocket. He then apologized for Whiley’s misconduct and promised to escalate Selby’s

complaint promptly.

   37. Selby asked if Uhll if she could return to Store #2034 to buy the pain medicine with

cash.

   38. He said yes.

   39. But Uhll could have and should have done more. Once he received actual notice of

Selby’s complaint, he became obligated to respond to it with reasonable care. At minimum,

he should have taken reasonable steps to ensure that Whiley would accept Selby’s cash

payment when Selby returned to Store #2034 that afternoon.

   40. He didn’t, though.

Whiley shuts down Selby’s purchase attempt by making the Baltimore Police eject Selby
from Store #2034 immediately after Selby calls Whiley out for racial profiling

   41. Around 3:20 pm, Selby returned to Store #2034 accompanied by her coworker

Moushira Carter.

   42. Whiley was still the store pharmacist on duty.

   43. Selby told her about Uhll’s disavowal of the no-cash-payment-for-prescribed-

narcotics policy and then tried again to buy the pain medicine with cash.

   44. Yet Whiley still rejected her cash payment.

   45. Noting that Uhll’s disavowal proved the policy false, Selby said again that she

believed Whiley was racially profiling her.

   46. Whiley could have—and should have—exercised reasonable care concerning her

decision to reject Selby’s cash payment. Once Whiley received actual notice that Uhll

                                              8
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 9 of 21



disavowed the no-cash-payment-for-prescribed-narcotics policy, she became obligated to

respond with reasonable care to the crucial contradiction created by his disavowal. At

minimum, she should have contacted Uhll or another appropriate superior for advice on

how to resolve the crucial contradiction.

    47. But she didn’t.

    48. Instead, she punished Selby for complaining about racial discrimination.

Immediately after Selby called her out for racial profiling, Whiley falsely accused Selby of

using her cell phone to record her. Selby proved her wrong by showing her the cell phone,

which reflected no recording activity.

    49. Next, Whiley threatened to report Selby to the Baltimore Police Department

(“Baltimore PD”) for disorderly behavior—even though Selby was not acting disorderly—if

Selby did not leave the store immediately.

    50. Selby implored Whiley to accept her cash payment.

    51. Whiley called the Baltimore PD and falsely reported that Selby was acting

disorderly.

    52. Selby felt humiliated. She told Whiley she was just a caring mother who wanted to

make an honest purchase to help her ailing son. She reminded Whiley why she believed the

so-called CVS policy was false: a member of CVS upper management said the policy didn’t

exist at all.

    53. Besides feeling humiliated, Selby was scared. Given the current epidemic of police

brutality against Black people, she reasonably feared for her physical safety.

    54. Throughout this exchange with Whiley, Selby never raised her voice or acted

disorderly.


                                               9
        Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 10 of 21



   55. Whiley shut down Selby’s purchase attempt in a markedly hostile manner that an

objective person would find objectively unreasonable. Several Baltimore PD officers arrived

soon after Whiley made the false police report. They approached Selby in full uniform, with

their guns in plain sight. They ordered her to leave Store #2034 because Whiley wanted her

gone. Selby explained that she never acted disorderly and that she needed to buy the

medicine for her ailing son. None of that mattered, they replied, because Whiley wanted her

gone. Selby then told them that Store #2034’s manager was contacting CVS upper

management about her problem. The Baltimore PD officers walked away to speak to the

manager. Then they returned to the pharmacy area and spoke to Whiley. Shortly afterward,

they ejected Selby from Store #2034.

   56. Several individuals, including Moushira Carter, witnessed Selby’s exchange with

Whiley and her ejection from Store #2034.

   57. The unlawful poor service and inferior treatment Selby experienced at Store #2034

has caused her substantial harm. Besides incurring additional expense and experiencing

unnecessary inconvenience because of her effort to buy her son’s pain medicine elsewhere,

she has suffered emotional and psychological harm from being prevented from finishing her

intended purchase at Store #2034—while also being subjected to the threat of police

brutality and being ejected by Baltimore PD officers—because she is a Black woman and

because she possessed the dignity and courage to oppose the pernicious unlawful practice of

racial profiling. She still experiences anxiety and embarrassment whenever she passes a CVS

store. She no longer feels comfortable entering a CVS store for fear that she will be

discredited and racially profiled all because she is Black.

   58. On November 3, 2019, Selby began the process of filing a discrimination charge


                                               10
        Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 11 of 21



against Defendants with the Maryland Commission on Civil Rights (“MCCR”), because

she has claims under the public-accommodation discrimination provisions spelled out in the

Maryland State Code. Those provisions prohibit a retail establishment from refusing to sell

goods or services to a consumer on account of the consumer’s race.

   59. If MCCR issues a right-to-sue notice, Selby will add the claims raised in her MCCR

charge to this Complaint by amendment.

                                    First Claim for Relief

              Race-Based Disparate Treatment in Violation of Section 1981

   60. Yvonne Selby incorporates every preceding paragraph as alleged above.

   61. Section 1981 forbids a private actor to prevent a person from making or enforcing

contracts in the retail context on account of the person’s race.

   62. Defendants are private actors within the meaning of Section 1981.

   63. Selby belongs to a protected class because she is Black.

   64. By holding out merchandise for sale to the public, Defendants entered a proposed

retail contract with Selby whereby Defendants would sell her merchandise in exchange for

money. Selby intended to buy merchandise from Defendants because she offered cash in

exchange for the pain medicine. But having racially profiled her, Defendants lied about a

policy to both justify rejecting her cash payment and hide the fact that they had racially

profiled her. Defendants’ conduct ultimately prevented Selby from finishing her intended

purchase.

   65. By doing so, Defendants deprived Selby of an actual contract interest as a result of

her race.

   66. This race-based disparate treatment has directly and proximately caused Selby


                                               11
         Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 12 of 21



pecuniary loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   67. In subjecting Selby to the race-based disparate treatment discussed above,

Defendants acted with malice or reckless indifference to her Section 1981 rights, making it

necessary to award punitive or exemplary damages to punish Defendants and deter other

retail establishments from similar misconduct.

                                   Second Claim for Relief

                     Race-Based Harassment in Violation of Section 1981

   68. Selby incorporates every preceding paragraph as alleged above.

   69. Section 1981 forbids a private actor to subject a retail consumer to harassment on

account of the consumer’s race.

   70. Having racially profiled Selby, Defendants engaged in a series of related acts,

including (but not limited to) the following: lying about a policy to both justify rejecting

Selby’s cash payment and hide the fact that they had racially profiled her; falsely accusing

Selby of using her cell phone to record Whiley; threatening to report Selby to the Baltimore

PD for disorderly conduct, even though she never acted disorderly; falsely reporting to the

Baltimore PD that Selby acted disorderly; making the Baltimore PD eject Selby from Store

#2034; and ultimately preventing Selby from finishing her intended purchase.

   71. By doing so, Defendants created a retail environment permeated with racially

discriminatory intimidation, ridicule, and insult that was sufficiently severe and sufficiently

pervasive to create an abusive retail environment that ultimately deprived Selby of an actual

contract interest.

   72. This race-based harassment has directly and proximately caused Selby pecuniary

loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.


                                               12
        Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 13 of 21



   73. In subjecting Selby to the race-based harassment discussed above, Defendants acted

with malice or reckless indifference to her Section 1981 rights, making it necessary to award

punitive or exemplary damages to punish Defendants and deter other retail establishments

from similar misconduct.

                                   Third Claim for Relief

                           Retaliation in Violation of Section 1981

   74. Yvonne Selby incorporates every preceding paragraph as alleged above.

   75. Section 1981 forbids a private actor to take a materially adverse action against a

person for engaging in protected conduct.

   76. Selby believed reasonably and in good faith that Whiley subjected her to race-based

disparate treatment and harassment because of her May 29 conversation with a CVS store

pharmacist and her June 14 conversation with Uhll.

   77. Selby engaged in Section 1981 protected conduct. This includes (but is not limited to)

when she told Whiley that she believed racial profiling was behind Whiley’s decision to

reject her cash payment; when she told Uhll that she believed Whiley rejected her cash

payment as a result of racial profiling; and when she opposed Whiley’s decision to call the

Baltimore PD immediately after she called Whiley out for racial profiling.

   78. Defendants had actual knowledge of Selby’s protected conduct.

   79. As a result of Selby’s protected conduct, Defendants engaged in a series of related

materially adverse acts, including (but not limited to) the following: lying about a policy to

both justify rejecting Selby’s cash payment and hide the fact that they had racially profiled

her; falsely accusing Selby of using her cell phone to record Whiley; threatening to report

Selby to the Baltimore PD for disorderly conduct, even though she never acted disorderly;


                                              13
        Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 14 of 21



falsely reporting to the Baltimore PD that Selby acted disorderly; making the Baltimore PD

eject Selby from Store #2034; and ultimately preventing Selby from finishing her intended

purchase.

   80. These acts of retaliation have directly and proximately caused Selby pecuniary loss,

emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   81. In subjecting Selby to the acts of retaliation discussed above, Defendants acted with

malice or reckless indifference to her Section 1981 rights, making it necessary to award

punitive or exemplary damages to punish Defendants and deter other retail establishments

from similar misconduct.

                                   Fourth Claim for Relief

                    Retaliatory Harassment in Violation of Section 1981

   82. Yvonne Selby incorporates every preceding paragraph as alleged above.

   83. Section 1981 forbids a private actor to subject a retail consumer to harassment on

account of the consumer’s protected conduct.

   84. As a result of Selby’s Section 1981 protected conduct described above, Defendants

engaged in a series of related materially adverse acts, including (but not limited to) the

following: lying about a policy to both justify rejecting Selby’s cash payment and hide the

fact that they had racially profiled her; falsely accusing Selby of using her cell phone to

record Whiley; threatening to report Selby to the Baltimore PD for disorderly conduct, even

though she never acted disorderly; falsely reporting to the Baltimore PD that Selby acted

disorderly; making the Baltimore PD eject Selby from Store #2034; and ultimately

preventing Selby from finishing her intended purchase.

   85. By doing so, Defendants created a retail environment permeated with retaliatory


                                               14
            Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 15 of 21



intimidation, ridicule, and insult that was sufficiently severe and sufficiently pervasive to

create an abusive retail environment that ultimately deprived Selby of an actual contract

interest.

    86. This retaliatory harassment has directly and proximately caused Selby pecuniary

loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

    87. In subjecting Selby to the retaliatory harassment discussed above, Defendants acted

with malice or reckless indifference to her Section 1981 rights, making it necessary to award

punitive or exemplary damages to punish Defendants and deter other retail establishments

from similar misconduct.

                                    Fifth Claim for Relief

                Race-Based Disparate Treatment in Violation of Section 1982

    88. Yvonne Selby incorporates every preceding paragraph as alleged above.

    89. Section 1982 forbids a private actor to prevent a person from buying personal

property on account of the person’s race.

    90. Defendants are private actors within the meaning of Section 1982.

    91. Selby belongs to a protected class because she is Black.

    92. Selby intended to buy merchandise from Defendants because she offered cash in

exchange for the pain medicine. But having racially profiled her, Defendants lied about a

policy to both justify rejecting her cash payment and hide the fact that they had racially

profiled her. Defendants’ conduct ultimately prevented Selby from finishing her intended

purchase.

    93. By doing so, Defendants prevented Selby from buying personal property as a result

of her race.


                                               15
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 16 of 21



   94. This race-based disparate treatment has directly and proximately caused Selby

pecuniary loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   95. In subjecting Selby to the race-based disparate treatment discussed above,

Defendants acted with malice or reckless indifference to her Section 1982 rights, making it

necessary to award punitive or exemplary damages to punish Defendants and deter other

retail establishments from similar misconduct.

                                    Sixth Claim for Relief

                   Race-Based Harassment in Violation of Section 1982

   96. Yvonne Selby incorporates every preceding paragraph as alleged above.

   97. Section 1982 forbids a private actor to subject a retail consumer to harassment on

account of the consumer’s race.

   98. Having racially profiled Selby, Defendants engaged in a series of related acts,

including (but not limited to) the following: lying about a policy to both justify rejecting

Selby’s cash payment and hide the fact that they had racially profiled her; falsely accusing

Selby of using her cell phone to record Whiley; threatening to report Selby to the Baltimore

PD for disorderly conduct, even though she never acted disorderly; falsely reporting to the

Baltimore PD that Selby acted disorderly; making the Baltimore PD eject Selby from Store

#2034; and ultimately preventing Selby from finishing her intended purchase.

   99. By doing so, Defendants created a retail environment permeated with racially

discriminatory intimidation, ridicule, and insult that was sufficiently severe and sufficiently

pervasive to create an abusive retail environment that ultimately prevented Selby from

buying personal property.

   100.       This race-based harassment has directly and proximately caused Selby


                                               16
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 17 of 21



pecuniary loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   101.        In subjecting Selby to the race-based harassment discussed above, Defendants

acted with malice or reckless indifference to her Section 1982 rights, making it necessary to

award punitive or exemplary damages to punish Defendants and deter other retail

establishments from similar misconduct.

                                   Seventh Claim for Relief

                           Retaliation in Violation of Section 1982

   102.        Yvonne Selby incorporates every preceding paragraph as alleged above

   103.        Section 1982 forbids a private actor to take a materially adverse action against

a person for engaging in protected conduct.

   104.        Selby believed reasonably and in good faith that Whiley subjected her to race-

based disparate treatment and harassment because of her May 29 conversation with a CVS

store pharmacist and her June 14 conversation with Uhll.

   105.        Selby engaged in Section 1982 protected conduct. This includes (but is not

limited to) when she told Whiley that she believed racial profiling was behind Whiley’s

decision to reject her cash payment; when she told Uhll that she believed Whiley rejected

her cash payment as a result of racial profiling; and when she opposed Whiley’s decision to

call the Baltimore PD immediately after she called Whiley out for racial profiling.

   106.        Defendants had actual knowledge of Selby’s protected conduct.

   107.        As a result of Selby’s Section 1982 protected conduct, Defendants engaged in

a series of related materially adverse acts, including (but not limited to) the following: lying

about a policy to both justify rejecting Selby’s cash payment and hide the fact that they had

racially profiled her; falsely accusing Selby of using her cell phone to record Whiley;


                                               17
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 18 of 21



threatening to report Selby to the Baltimore PD for disorderly conduct, even though she

never acted disorderly; falsely reporting to the Baltimore PD that Selby acted disorderly;

making the Baltimore PD eject Selby from Store #2034; and ultimately preventing Selby

from finishing her intended purchase.

   108.        These acts of retaliation have directly and proximately caused Selby

pecuniary loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   109.        In subjecting Selby to the acts of retaliation discussed above, Defendants

acted with malice or reckless indifference to her Section 1982 rights, making it necessary to

award punitive or exemplary damages to punish Defendants and deter other retail

establishments from similar misconduct.

                                   Eighth Claim for Relief

                    Retaliatory Harassment in Violation of Section 1982

   110.        Yvonne Selby incorporates every preceding paragraph as alleged above.

   111.        Section 1982 forbids a private actor to subject a retail consumer to harassment

on account of the consumer’s protected conduct.

   112.        As a result of Selby’s Section 1982 protected conduct, Defendants engaged in

a series of related materially adverse acts, including (but not limited to) the following: lying

about a policy to both justify rejecting Selby’s cash payment and hide the fact that they had

racially profiled her; falsely accusing Selby of using her cell phone to record Whiley;

threatening to report Selby to the Baltimore PD for disorderly conduct, even though she

never acted disorderly; falsely reporting to the Baltimore PD that Selby acted disorderly;

making the Baltimore PD eject Selby from Store #2034; and ultimately preventing Selby

from finishing her intended purchase.


                                               18
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 19 of 21



   113.        By doing so, Defendants created a retail environment permeated with

retaliatory intimidation, ridicule, and insult that was sufficiently severe and sufficiently

pervasive to create an abusive retail environment that ultimately prevented Selby from

buying personal property.

   114.        This retaliatory harassment has directly and proximately caused Selby

pecuniary loss, emotional pain, embarrassment, humiliation, inconvenience, and anxiety.

   115.        In subjecting Selby to the retaliatory harassment discussed above, Defendants

acted with malice or reckless indifference to her Section 1982 rights, making it necessary to

award punitive or exemplary damages to punish Defendants and deter other retail

establishments from similar misconduct.

                                    Ninth Claim for Relief

                           Unfair and Deceptive Trade Practices
                  in Violation of the Maryland Consumer Protection Act

   116.        Yvonne Selby incorporates every preceding paragraph as alleged above.

   117.        The Maryland Consumer Protection Act proscribes “unfair and deceptive

trade practices in the sale . . . of any consumer goods.” Lloyd v. General Motors Corp., 397

Md. 108, 141 (Md. 2007) (internal citation and quotation marks omitted). Unfair and

deceptive trade practices include any “[f]alse, falsely disparaging, or misleading oral or

written statement, visual description, or other representation of any kind which has the

capacity, tendency or effect of deceiving or misleading consumers[.]” Id.

   118.        Defendants engaged in unfair and deceptive practices in the sale of consumer

goods because Whiley made several false statements about purchasing the pain medicine

that had the capacity to deceive and mislead Selby. Among other things, Whiley told Selby

repeatedly that CVS has a policy against accepting cash payment for prescribed narcotics

                                               19
          Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 20 of 21



and that she had to reject Selby’s cash payment because of the policy.

   119.        These violations of the Maryland Consumer Protection Act have directly and

proximately caused Selby actual harm. Besides suffering pecuniary loss and inconvenience

owing to the additional time and expense she spent in her effort to buy her son’s medicine

elsewhere, she has suffered and continues to suffer emotional pain, embarrassment,

humiliation, inconvenience, and anxiety owing to the unlawful poor service and inferior

treatment she received at Store #2034 .

   120.        In subjecting Selby to the violations of the Maryland Consumer Protection

Act discussed above, Defendants acted with malice or reckless indifference to her rights

under the Act, making it necessary to award punitive or exemplary damages to punish

Defendants and deter other retail establishments from similar misconduct.

                                       Jury Trial Demand

   121.        Selby asks for a jury trial on all triable issues.

                                         Prayer for Relief

   122.        Selby prays that the Court:

          a. Declare that Defendants violated Section 1981, Section 1982, and the Maryland

             Consumer Protection Act;

          b. Order that Defendants refrain from engaging in similar conduct, including the

             unlawful conduct described in this Complaint;

          c. Order that Defendants take the affirmative action needed to ensure that the

             effects of their unlawful conduct are eliminated;

          d. Award nominal damages, in an amount to be determined at trial;

          e. Award economic damages, in an amount to be determined at trial;


                                                 20
        Case 1:19-cv-03204-RDB Document 1 Filed 11/05/19 Page 21 of 21



         f. Award compensatory damages, in an amount to be determined at trial;

         g. Award punitive damages, in an amount to be determined at trial;

         h. Award prejudgment interest;

         i. Award attorney’s fees and costs; and

         j. Award any other relief that the Court considers just, necessary, or proper.


Respectfully submitted,

/s/ Onyebuchim A. Chinwah
Onyebuchim A. Chinwah
THE CHINWAH FIRM LLC
8403 Colesville Road Suite 1100
Silver Spring, MD 20910
Phone: (240) 842-9292
Email: oc@chinwahfirm.com

Attorney for Yvonne Selby




                                             21
